DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 03/31/2021 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Adam J. Bruno, Registration No. 58,390 on 04/12/2021.

The application has been amended as follows: 

Claim 6. (Currently amended) A method for assembly of a disco ball with a north pole (N), a south pole and an equator comprising: dismantled lenticular segments (4) being transported to an event area and being connected together at their edges and arranged next to each other and form a slack outer skin (3) with mirror pieces (6) and [[.]] characterized in that a Velcro® tape is provided on longitudinal edges on the inside of each of the lenticular segments (4), and a complementary Velcro® tape is joined on the inside over Velcro® tapes of the adjacent lenticular segments (4).

Allowable Subject Matter
Claims 1, 2, and 4-8 are allowed.
2.         The following is an examiner’s statement of reasons for allowance: the claims are allowable due to the Applicant amending the independent claims 1 and 6 to include the allowable subject matter of previous claim 3 (i.e. “a Velcro.RTM. tape is provided on longitudinal edges on the inside of each of the lenticular segments, and a complementary Velcro.RTM. tape is joined on the inside over Velcro.RTM. tapes of the adjacent lenticular segments” 
Dependent claims 2 and 4-8 are allowed by virtue of their dependency from allowed claim 1.

3.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571)272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875